Citation Nr: 0943385	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel






INTRODUCTION

The Veteran had active duty military service from December 
1971 to June 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Hartford, Connecticut.  The 
Veteran had a hearing before the undersigned Board Member in 
June 2006.  A transcript of that hearing is contained in the 
record.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD/depression.  The RO, however, 
only adjudicated the PTSD aspect of his claim.  Therefore, a 
claim for entitlement to service connection for depression 
must be REFERRED to the RO to ensure the Veteran every 
available safeguard of the notice requirements associated 
with bringing such a claim. See, e.g., Clemons v. Shinseki, 
No. 07- 0558 (U.S. Vet. App., Feb. 19, 2009) [a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a 
claim for the affliction his mental condition, whatever it 
is, causes him]. 


FINDING OF FACT

The Veteran's claimed stressor of a tank accident during 
service has not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the July 2004 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the July 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the July 2004 letter was sent to the 
Veteran prior to the March 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although VCAA notice in accordance with Dingess was 
sent after the initial adjudication of the Veteran's claim, 
the Board nevertheless finds this error to be nonprejudicial 
to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
an April 2006 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran's Social Security Administration 
records have also been obtained.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2009).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, as discussed in further detail below, 
the evidence of record does not establish the occurrence of 
an event which could have resulted in an acquired psychiatric 
disorder.  Since a VA medical examination would not assist in 
developing this element of the Veteran's claim, remand for an 
examination is not warranted.  

Finally, the Board notes that this case was remanded by the 
Board in August 2007 for further evidentiary development, 
including personnel records, treatment records and Social 
Security Administration records.  Since these records have 
either been obtained or adequately determined to be 
unavailable, the Board finds that all remand directives have 
been complied with in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2009) (pertaining to 
combat veterans).

In this case, the evidence of record provides a competent 
diagnosis of PTSD.  A VA treatment record from August 2004 
provides a diagnosis of chronic PTSD.  A later private 
treatment record from April 2005 also provides a medical 
diagnosis of PTSD.

Further, the Veteran has provided evidence of a link between 
his PTSD and an in-service stressor.  The April 2005 private 
treatment record providing a diagnosis of PTSD also states 
that the Veteran's PTSD is related a face/head injury 
incurred while he was in the Army.  

However, while the Veteran has presented competent medical 
evidence of a diagnosis of PTSD and a link to an in-service 
stressor, the current evidence of record does not verify the 
occurrence of the Veteran's claimed stressor that he was 
involved in a tank accident during training in service.  The 
Veteran asserts that as a result of this accident, he was 
knocked unconscious and broke his arm.  

Initially, the Board notes that the Veteran is not a combat 
Veteran.  The Veteran has not contended that he experienced a 
combat-related stressor, nor does his DD-214 indicate that he 
engaged in combat.  Rather, the Veteran asserts that his 
stressor occurred during a training exercise.  Since the 
Veteran is not a combat Veteran, the Board cannot presume 
that the Veteran's claimed stressor occurred.  

Additionally, the Board finds that a preponderance of the 
remaining evidence is against a finding that the Veteran's 
claimed stressor occurred.  The Veteran stated at his June 
2006 hearing that after the accident, he was admitted to Fort 
Carson Hospital in Colorado.  Although VA conducted multiple 
searches for corresponding records, including at Fort Carson 
and Fort Riley, Kansas, no records were found.  

The Veteran has submitted statements from his step-mother, 
ex-wife, brother and cousin describing his current symptoms 
and acknowledging that the Veteran told them he was struck in 
the head by a tank hatch during service.  However, the Board 
finds these statements to be of little probative value 
because none of the parties personally witnessed the 
accident, nor do they claim to have witnessed the obvious 
physical effects of the accident such as a cast on the 
Veteran's arm.  

Finally, the Board notes that the Veteran's service treatment 
records are negative for any indication that the tank 
accident occurred or that the Veteran was treated for any 
major head or arm injuries.  Although a January 1975 
treatment record shows that the Veteran suffered a contusion 
of the right hand and thumb during service, it does not note 
a particular cause.  Additionally, although the record 
indicates that the Veteran at some point suffered a fracture 
of the right wrist, the record characterizes the fracture as 
"old" and does not indicate that it occurred during the 
Veteran's active duty service.  

Further, although the Veteran noted at the time of his 
separation that he suffered from frequent headaches, he 
stated that he had not suffered a head injury or a broken 
bone.  These statements contradict the Veteran's more recent 
statements that he was knocked unconscious as a result of 
head trauma and suffered a broken arm at the time of the 
accident.  Since the Veteran's notation that he had not 
suffered a head injury or a broken bone was made 
contemporaneous to his service, the Board finds that 
statement to be much more probative than the Veteran's 
current statement that he was knocked unconscious and broke 
his arm during service.

In conclusion, although the Veteran has presented competent 
medical evidence that he currently suffers from PTSD, the 
Veteran's claimed stressor remains unverified.  Since a 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule does not apply and service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).






ORDER

Service connection for PTSD is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


